       Case: 1:18-cv-04791 Document #: 41 Filed: 12/04/18 Page 1 of 1 PageID #:750
           Case: 18-3509     Document: 6         Filed: 12/04/2018   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett McKinley Dirksen United States Courthouse                        Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                              Phone: (312) 435-5850
             Chicago, Illinois 60604                                    www.ca7.uscourts.gov




                                                         ORDER
 December 4, 2018

By the Court:
                                         STATE OF ILLINOIS,
                                         Plaintiff - Appellee

 No. 18-3509                             v.

                                         MATTHEW G. WHITAKER, et al.,
                                         Defendants - Appellants

 Originating Case Information:

 District Court No: 1:18-cv-04791
 Northern District of Illinois, Eastern Division
 District Judge Harry D. Leinenweber


    Upon consideration of the JOINT MOTION TO HOLD APPEAL IN
ABEYANCE, filed on November 29, 2018, by counsel for the parties,

       IT IS ORDERED that the motion is GRANTED. Proceedings in this appeal are
SUSPENDED pending this court's resolution of City of Chicago v. Whitaker, No. 18-2885.
The parties shall file statements of position within 30 days after this court resolves City
of Chicago v. Whitaker.




 form name: c7_Order_BTC(form ID: 178)
